[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUA SPONTE ORDER RE: DISMISSAL UNDER DORMANCY PROGRAM
This court had reserved judgment on May 10, 1993 on a Motion to Dismiss made on September 15, 1992 and argued on May 10, 1993.
The clerk has now brought to this court's attention the fact that this case was dismissed on a dormancy program on June 25, 1993. This dismissal was in error. The case is ordered restored to the docket pending a decision on the motion upon which judgment was reserved.
Flynn, J. CT Page 7468